Citation Nr: 0009204	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to accrued benefits based on a claim of 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated 30 percent disabling at the time of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a rating decision in which the regional office 
(RO) denied the appellant's claim for entitlement to accrued 
benefits.  The veteran died in June 1997.  At the time of his 
death, his claim for an increased rating for PTSD was still 
pending.  The claim can now be considered for accrued 
benefits purposes only.


FINDINGS OF FACT

1.  The veteran died in June 1997 at the age of 72.

2.  A claim for an increased rating for PTSD was pending at 
the time of the veteran's death.

3.  During the two years prior to his death, the veteran's 
disability from PTSD was not manifested by more than definite 
impairment of the ability to establish or maintain effective 
and wholesome relationships with people, or psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment, or manifestations of PTSD-
related symptoms causing occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD, for accrued 
benefits purposes, are not met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of the veteran, where death occurred on or 
after December 1, 1962, periodic monetary benefits to which 
he was entitled at the time of his death under existing 
ratings or decision, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in 38 C.F.R. § 3.500(g), may be paid to a surviving 
spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.1000 (1999).

Certain survivors of a deceased veteran, including a 
surviving spouse, are eligible to receive payment from the 
Department of Veterans Affairs (VA) of accrued benefits based 
upon the deceased veteran's statutory entitlement to such 
benefits.  Accrued benefits are defined as periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
under laws administered by VA to which an individual was 
entitled at death under existing ratings or decisions, or 
evidence in the file at the date of death and that were due 
and unpaid for a period not to exceed two years.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 (1999).

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death.  Basically, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  What the 
law has given to the survivor is, in essence, the right to 
stand in the shoes of the veteran and pursue his or her claim 
after death.  The only differences are that the law limits 
the survivor to one year's (now two years') worth of those 
periodic monetary benefits to which the veteran was entitled 
to at death and which were unpaid at the time of death.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994).

The elements critical to a favorable decision in the 
appellant's case consist of finding that the veteran prior to 
his death was entitled to periodic monetary benefits and that 
such payments were due and unpaid.  Judicial interpretation 
of the applicable law has been clear that the provisions of 
38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 define accrued 
benefits as "periodic monetary benefits."

The veteran died on June [redacted], 1997.  Thus, for accrued 
benefits purposes, the pertinent period is between June 1995 
and July 1997.

The appellant has presented a well-grounded claim for 
increased disability evaluation for the veteran's service-
connected disability from PTSD within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and that VA has no further duty to assist 
the appellant in developing facts pertinent to her claim.  
The appellant has not advised VA of the existence of 
additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

At the time of his death, the veteran had service-connected 
disability from PTSD related to his combat service in Europe 
during World War II.  He was granted entitlement to service 
connection by the RO's July 1991 rating decision.  The 
associated disability had been rated 30 percent disabling 
since September 1990.

The claim for an increased rating for PTSD has been pending 
since September 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that, when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  Accordingly, 
with respect to claims involving ratings for mental disorders 
which were pending on November 7, 1996, it well be necessary 
to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  As the 
veteran's claim for an increased rating for his service-
connected neuropsychiatric disorder has been pending since 
October 1995, his disability has been evaluated by the RO 
utilizing both the former and the revised regulations for 
rating such disorders.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned where there is definite impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).

The record shows that for many years prior to his death, the 
veteran had progressive disability from Alzheimer's type 
senile dementia.  He underwent a neuropsychological 
assessment in February 1992.  The report of that evaluation 
noted that the veteran had shown progressive change in mental 
status in recent years.  Prior to that, he had been 
functioning well.  Psychologic testing suggested a 
progressive dementing condition such as Alzheimer's type 
senile dementia.  It was noted that the veteran was likely to 
show substantial declines in self-care and other tasks of 
daily living.  It was noted that his recent presentation of 
PTSD was likely due to the fact that many of his remote 
memories were intact, including his combat experiences, while 
his recent memory was almost completely absent.

It further appears from the record that the veteran was a 
patient in a VA nursing facility for several years prior to 
his death.  He required total assistance with bathing and 
dressing.  He could ambulate with the assistance of two 
people.  He was incontinent of bowel and bladder.  A VA 
discharge summary dictated in April 1997 contains an 
assessment of history of dementia with agitation with 
apparent increase in restlessness at night.  The veteran was 
hospitalized in May 1997 for treatment of pneumonia.  The 
hospital summary dictated on June 4, 1997 contains a 
diagnosis of end stage terminal Alzheimer's disease.  The 
final hospital summary noted the veteran's long history of 
dementia and hospitalization.  The final diagnoses included 
pneumonia and Alzheimer's disease.

The Board has reviewed the entire record and finds that 
during the period from June [redacted], 1995, to June [redacted], 
1997, the veteran's disability from PTSD was not manifested by more 
than definite impairment of the ability to establish or 
maintain effective and wholesome relationships with people, 
or psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  It is apparent 
that during such period, the veteran had very significant 
disability from progressive dementia which was not related to 
his service-connected PTSD.  The Board finds that the revised 
regulations are nor more or less favorable to the veteran, as 
he did not meet the criteria for a rating in excess of 30 
percent under either regulation.  There is no showing that 
his PTSD-related symptoms were manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  While many of such symptoms may have been 
present, ultimately the symptoms were attributed to 
Alzheimer's disease.  Therefore, the Board concludes that the 
appellant's claim for accrued benefits based on an increased 
rating for PTSD must be denied.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. The veteran's disability from PTSD, 
as discussed above, during the period in question, did not 
approximate the criteria for the next higher schedular 
evaluation of 50 percent.


ORDER

The appellant's claim of entitlement to accrued benefits 
based on an increased rating for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

